El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El apelante fué acusado en unión de Celestino Santiago, de un delito de falsificación, consistente en que ilegal, volun-taria, maliciosa y criminalmente, y con intención de defrau-dar a los señores Frank Rodríguez y Ramón N. Alicea, imi-taron y falsificaron un cheque que lee así: “No. 85, San Juan, P. R. Oct. 14, 1944 — Banco Popular de Puerto Rico, San Juan, P. B. — Páguese a la orden de Celestino Santiago, $25.00 — Ramón N. Alicea”. Se alega, además, en la acusa-ción que la firma de Alicea no es auténtica y sí imitada y falsificada por los acusados, quienes pasaron el cheque como genuino en la tienda de Prank Rodríguez, recibiendo a cam-bio del mismo dinero en efectivo y mercancías por valor de $25. El apelante fué juzgado separadamente, declarado culpable por el jurado y condenado a la pena de un año de presidio.
Como único señalamiento se alega que la corte senten-ciadora erró al declarar sin lugar la moción para la abso-lución perentoria del acusado, la cual se basó en la alega-ción de que la declaración del cómplice Celestino Santiago, *141testigo principal del fiscal, no había sido suficientemente co-rroborada, según lo requiere el artículo 253 del Código de Enjuiciamiento Criminal, que dispone lo siguiente:
"Artículo 253. — No procede la convicción por declaración de un cómplice, a no ¡sor quo ésta sea confirmada por alguna otra prueba que, por sí misma y sin la ayuda dol testimonio del cómplice, tienda a demostrar la relación del acusado con la comisión del delito; no siendo suficiente dicha corroboración si sólo prueba la perpetración del delito o las circunstancias del mismo.”
 El coacusado Celestino Santiago declaró, en sín-tesis, que para, esos días 61 estaba empezando a conocer al acusado Sánchez; que al encontrarse con Sánchez en la calle, éste lo dijo que tenía una hoja de cheque en blanco y le pidió que llenara el cheque; que 61 lo llenó escribiendo lo •que Sánchez le dictó y por orden de Sánchez lo endosó con su nombre; que entonces Sánchez cogió el cheque y lo dijo: “Vente” y entraron juntos a una tienda en la calle Alien, esquina San Justo, y allí Sánchez le entregó el cheque a un dependiente;' que Sánchez compró allí dos camisas y le dió una de ellas y 9 en billetes do los que le dieron de vuelta cuando pagó con el cheque; que Sánchez le dió.la camisa y el dinero a la salida de la tienda.
Veamos ahora ¡.i la corte inferior estuvo justificada al negarse a absolver perentoriamente al acusado, dejando a la determinación del jurado la suficiencia de la evidencia co-rroborativa aducida por el fiscal.
Declaró Ramón Font, dependiente de la tienda de Frank Rodríguez: Recuerda haber visto al acusado acompañado de Celestino Santiago, en la tienda, el día de autos; que com-praron dos camisas y pagaron con un cheque por $25 fir-mado por Ramón N. Alicea, que es el mismo que se le ex-hibe; que Sánchez fue quien le hizo la compra, llevó el che-que y lo entregó al declarante; que él le preguntó a Sánchez por la firma y “me dijo que era de Ramón N. Alicea y lo llevé donde Frank Rodríguez y allí le dijo que era una tran-*142sacción que había hecho con Alicea, una compra que había hecho”; que después de cobrar las camisas le dió la dife-rencia al acusado Sánchez y éste en su presencia le dió una .cantidad a Santiago.
Frank Rodríguez, dueño del establecimiento, después , de identificar el cheque, declaró: que después que Sánchez y Santiago compraron las camisas, el dependiente le trajo el cheque y le dijo que el cheque era de una transacción de carne con Nieves Alicea; que él le dijo al dependiente, que estaba -bien; que en ese momento Sánchez y Santiago,' a quienes reconoce, estaban al lado de la caja; que el cheque no pudo ser cobrado.
Ramón Nieves Alicea, después de examinar el cheque, de-claró : que la firma que aparece en el cheque no es la suya; que nunca ha expedido cheque alguno a favor de Celestino Santiago; que tuvo- conocimiento de este cheque cuando fué llamado por el Banco y él negó haberlo expedido; que hace como ocho años él acostumbraba firmar Ramón N. Alicea, pero que con motivo de otro inconveniente como éste cambió a Ramón Nieves Alicea completo; que no conoce a ninguno de los dos acusados.
No encontramos razón alguna que pueda justificar nues-tra' intervención con el veredicto del jurado. La participa-ción activa que tomó el acusado Sánchez en la negociación del cheque preparado por su cómplice, de acuerdo con sus instrucciones; la distribución' hecha por él de la mercancía que se vió obligado a. comprar para poder cambiar el che-que y de los fondos sobrantes; y, especialmente, el falso in-forme dado por él al dependiente, de que el cheque procedía de una transacción que había hecho con Alicea, quien declaró no le conocía, son a nuestro juicio, hechos más que suficien-tes para llevar al ánimo del jurado la convicción, fuera de toda duda razonable, de que el cómplice Celestino Santiago declaró la verdad y de que su testimonio fue plenamente co-rroborado. Véanse: El Pueblo v. Márquez, 64 D.P.R. 371, *143378; El Pueblo v. Rigual, 52 D.P.R. 92; Pueblo v. Marrero (a) Moncho, 41 D.P.R. 951, 965; People v. King, 104 P.2d 521; People v. Wilson, 153 P.2d 721.

La sentencia debe ser confirmada.